DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/30/2019, 10/16/2019, 02/28/2020, 08/21/2020, and 03/11/2021 have been considered by the examiner.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method, classified in B33Y10/00.
II. Claims 12-20, drawn to a tooling assembly, classified in B22F12/10.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, to align turbine blades artfully to sell as a paperweight or .  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Devin Cummins on 05/19/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Boserio et al. (US 20060107610 A1).
Regarding claims 1 and 3, Boserio teaches “placing one or more stone elements on a support surface within a mould cavity having a boundary wall extending about the perimeter thereof” (which reads upon “positioning the plurality of components such that a repair surface of each of the plurality of components contacts an alignment plate; surrounding the alignment plate with containment walls to define a reservoir, the plurality of components being positioned at least partially within the reservoir”, as recited in the instant claim; paragraph [0012]).  Boserio teaches “adding a flowable displacer layer to the mould cavity such that interstices between the stone elements and said support surface are at least partially filled and part of the stone elements protrude above the flowable displacer layer” (which reads upon “a top layer of the fill material”, as recited in instant claim 3; paragraph [0013]).  Boserio teaches “overlaying the stone elements and flowable displacer layer to a predetermined depth with a settable material, wherein the settable material binds to the protruding part of the stone elements either directly or after treating the protruding part with an adhesive” (which reads upon “dispensing a fill material into the reservoir, the fill material being configured for fixing a relative position of the plurality of components when the fill material is solidified”, as recited in the instant claim; paragraph [0014]).  Boserio teaches “allowing the settable material to cure to form a backing layer” (which reads upon “solidifying the fill material to form a fixed component assembly comprising the fill material and the plurality of components”, as recited in instant claim 3; paragraph [0015]).  Boserio teaches “removing the inert displacer from the tile” (which reads upon “removing a top layer of the fill material from the fixed component assembly proximate the repair surface of each of the plurality of components”, as recited in instant claim 3; paragraph [0017]).  Regarding the preamble, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Here, the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, thus the preamble is not considered a limitation and is of no significance to claim construction.  MPEP § 2111.02 II.  
Regarding claim 2, Boserio teaches the method of claim 1 as stated above.  Boserio teaches that “the preferred face of each stone element 20 is placed face down within the pan 1” (paragraph [0122]).  
Regarding claim 7, Boserio teaches the method of claim 1 as stated above.  Boserio teaches that “the non-soluble powder is a fine powder such as talcum powder, pulverized lime or fine sand” (paragraph [0019]; pulverized lime and fine sand read on potting material).    

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Krol et al. (US 2016/0250724 A1), in view of Boserio et al. (US 20060107610 A1).
Regarding claims 1 and 8-11, Krol teaches “a method for simultaneously repairing a plurality of components by irradiating layers of a raw material powder with electromagnetic or particle radiation” (which reads upon “a method of aligning a plurality of components for a repair process”, as recited in the instant claims; paragraph [0001]).  Krol teaches “a secure fixation of the components to be repaired” (paragraph [0005]).  Krol teaches that “a component to be repaired, is fixed in its position on the carrier element such that a repair site of the component faces away from the carrier surface of the carrier element” (paragraph [0011]).  Krol teaches that “the carrier arrangement is fastened to an apparatus for repairing components by selectively irradiating layers of raw material powder applied to the repair sites of the components with electromagnetic or particle radiation” (which reads upon “mounting the fixed component assembly on a build platform”, as recited in the instant claim; paragraph [0023]).  Krol teaches that “the additive layer construction method employed for generating the repair segments may further include the steps of repeatedly vertically displacing the bearing element of the apparatus with the carrier arrangement supported thereon so as to compensate for the height of the already generated layer(s) of the repair segments” (which reads upon “the build platform being movable along a build direction”, as recited in the instant claims; paragraph [0033]).  Krol teaches “applying a further layer of raw material powder onto the carrier arrangement such that the components including the already generated layer(s) of the repair segments are covered by the raw material powder” (which reads upon “depositing a layer of additive powder over the fixed component assembly using a powder dispensing assembly”, as recited in the instant claim; paragraph [0033]).  Krol teaches “selectively irradiating the layer of raw material powder applied onto the components including the already generated layer(s) of the repair segments so as to generate a further layer of the repair segments” (which reads upon “selectively irradiating the layer of additive powder to fuse the layer of additive powder onto the repair surface of each of the plurality of components”, as recited in the instant claim; paragraph [0033]).  Krol teaches that “the component to be repaired is designed in the form of a turbine blade, the component may, for example, be positioned on the carrier such that a tip region of the turbine blade, which in particular is subject to wear and damages caused by external impact, faces away from the carrier surface” (which reads upon “wherein the plurality of components comprise at least one airfoil of a gas turbine engine and wherein the repair surface is a blade tip of a high pressure compressor blade of a gas turbine engine”, as recited in the instant claims; paragraph [0011]).  
Krol teaches using supporting elements and clamping elements to hold the components to the carrier.  Krol teaches that “a component to be repaired, is fixed in its position on the carrier element such that a repair site of the component faces away from the carrier surface of the carrier element” (paragraph [0011]).  Krol is silent regarding positioning the plurality of components such that a repair surface of each of the plurality of components contacts an alignment plate; surrounding the alignment plate with containment walls to define a reservoir, the plurality of components being positioned at least partially within the reservoir; and dispensing a fill material into the reservoir, the fill material being configured for fixing a relative position of the plurality of components when the fill material is solidified and solidifying the fill material to form a fixed component assembly comprising the fill material and the plurality of components.  
Boserio is similarly concerned with fixing a plurality of elements in place aligned on a plane (paragraph [0012]).  Boserio teaches “placing one or more stone elements on a support surface within a mould cavity having a boundary wall extending about the perimeter thereof” (which reads upon “positioning the plurality of components such that a repair surface of each of the plurality of components contacts an alignment plate; surrounding the alignment plate with containment walls to define a reservoir, the plurality of components being positioned at least partially within the reservoir”, as recited in the instant claim; paragraph [0012]).  Boserio teaches “adding a flowable displacer layer to the mould cavity such that interstices between the stone elements and said support surface are at least partially filled and part of the stone elements protrude above the flowable displacer layer” (paragraph [0013]).  Boserio teaches “overlaying the stone elements and flowable displacer layer to a predetermined depth with a settable material, wherein the settable material binds to the protruding part of the stone elements either directly or after treating the protruding part with an adhesive” (which reads upon “dispensing a fill material into the reservoir, the fill material being configured for fixing a relative position of the plurality of components when the fill material is solidified”, as recited in the instant claim; paragraph [0014]).  Boserio teaches “allowing the settable material to cure to form a backing layer” (which reads upon “solidifying the fill material to form a fixed component assembly comprising the fill material and the plurality of components”, as recited in instant claim 8; paragraph [0015]).  Boserio teaches that inexperienced workers can readily use his method (paragraph [0069]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the clamps of Krol with the settable material, as taught by Boserio because the alignment method of Boserio is much easier and less complicated, and requires less skilled workers.   

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for indicating allowable subject matter:
The instant claims are to a method of aligning a plurality of components for a repair process comprising positioning the plurality of components such that a repair surface of each of the plurality of components contacts an alignment plate, surrounding the alignment plate with containment walls to define a reservoir.  The plurality of components are positioned at least partially within the reservoir.  The method further comprises dispensing a fill material into the reservoir.  The fill material is configured for fixing a relative position of the plurality of components when the fill material is solidified.  Claim 4 adds the limitation wherein removing the top layer of the fill material comprises: melting the top layer of fill material using a heat source.  Claim 5 adds the limitation wherein positioning the plurality of components comprises, for each of the plurality of components: positioning the component such that the repair surface faces up toward a bottom surface of the alignment plate; and urging the component upward with a biasing member to ensure contact between the repair surface and the alignment plate.  
The closest prior art is Krol et al. (US 2016/0250724 A1) and Boserio et al. (US 20060107610 A1) as set forth above.  
The references do not teach or suggest wherein removing the top layer of the fill material comprises: melting the top layer of fill material using a heat source.  Boserio teaches that “the inert displacer can comprise any non-soluble powder or any liquid that is able to exclude the settable material from the gaps between the stone element and mould, and is able to be removed from the gaps after the backing layer has cured” (paragraph [0019]).  Boserio teaches that “the non-soluble powder is a fine powder such as talcum powder, pulverized lime-or fine sand” (paragraph [0019]).  Boserio teaches that “the liquid is a viscous liquid such as a synthetic or mineral oil, water gel, an aqueous polymeric material, an aqueous cellulosic gel, or the like” (paragraph [0019]).  It would not be obvious to one of ordinary skill in the art to use a heat source to remove these materials.  
The references do not teach or suggest urging the component upward with a biasing member to ensure contact between the repair surface and the alignment plate.  The components are placed face down in the pan of Boserio and gravity holds the components in place until the settable material has set.  No biasing members are needed.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Examiner, Art Unit 1733